FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                    UNITED STATES COURT OF APPEALS                 April 12, 2011
                            FOR THE TENTH CIRCUIT              Elisabeth A. Shumaker
                                                                   Clerk of Court



    WAYNE M. FOURNERAT,

               Plaintiff-Appellant,

    v.                                                  No. 10-6131
                                                (D.C. No. 5:09-CV-00391-M)
    WISCONSIN LAW REVIEW;                              (W.D. Okla.)
    RODNEY UPHOFF; JANET G.
    CHESLEY; DAN MURDOCK;
    JIM DOYLE; UNIVERSITY OF
    WISCONSIN BOARD OF REGENTS;
    KERRY BURCHILL MURPHY;
    LOLA VELAZQUEZ-AGUILU,

               Defendants-Appellees,

         and

    OKLAHOMA BAR ASSOCIATION,

               Defendant.


                            ORDER AND JUDGMENT *


Before TACHA, ANDERSON, and O’BRIEN, Circuit Judges.


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Wayne M. Fournerat, a former Oklahoma-licensed attorney who proceeds

pro se, appeals the district court’s orders granting defendants’ motions to dismiss.

See Fed. R. Civ. P. 12(b)(1), (6). Exercising jurisdiction under 28 U.S.C. § 1291,

we affirm.

                                         I.

      In his 110-page amended complaint, Mr. Fournerat brought claims under

42 U.S.C. §§ 1983 and 1985 against (1) the Wisconsin Law Review; (2) Rodney

Uphoff, who authored an article for the 2006 Law Review that was critical of

Mr. Fournerat’s criminal representation of an Oklahoma death row inmate;

(3) Janet Chesley, a public defender with the Oklahoma Indigent Defense System

who represented the death row inmate on retrial after the inmate’s conviction was

overturned due to Mr. Fournerat’s ineffective assistance of counsel and who

provided some information to Mr. Uphoff for the article; (4) Dan Murdock,

general counsel for the Oklahoma Bar Association; (5) former Wisconsin

Governor Jim Doyle; (6) the Board of Regents of the University of Wisconsin;

(7) Kerry Burchill Murphy, the 2006 Notes and Comments editor of the Law

Review; and (8) Lola Velazquez-Aguilu, the 2006 Editor-in-Chief of the Law

Review. Mr. Fournerat’s claims against these defendants primarily relate to the

Law Review article’s criticism of his performance in defending the death row

inmate. See Rodney Uphoff, Convicting the Innocent: Aberration or Systemic

                                         -2-
Problem?, 2006 Wis. L. Rev. 739, 746-47. In particular, he takes issue with the

article’s suggestion that he made as much as $50,000 in his representation of the

death row inmate, see id. at 746 n.31, and with the article’s implied accusation

that he took this money under false pretenses. 1 He indicates that the article

somehow contributed to his imprisonment in Tennessee. In addition, he

complains about (1) his disbarment; (2) Mr. Murdock’s failures to investigate bar

complaints he made; and (3) Mr. Murdock’s intentional misstatements about his

compensation in representing the death row inmate.

      All defendants moved to dismiss, and the district court granted the motions.

The court found with respect to Ms. Chesley that (1) the court lacked subject

matter jurisdiction over any § 1983 claims against her because Oklahoma has not

waived Eleventh Amendment immunity for any acts in her official capacity and

because any private acts by her in her individual capacity are not under color of

law; (2) Mr. Fournerat failed to state a defamation claim against her; and (3) he

failed to state a claim under § 1985 against her individually because he made no

allegations of conspiracy based on race or class-based invidious discrimination.

With respect to former Governor Doyle and the University of Wisconsin Board of

Regents, the court found that dismissal was appropriate because both were


1
      Mr. Fournerat agrees with the article’s description of his performance as
“amazingly inept.” Uphoff, supra, at 746. But he challenges the article’s
suggestion that his ineptness was due to greed or unscrupulous conduct.


                                         -3-
entitled to sovereign immunity. With respect to Mr. Murdock, the court

dismissed because Mr. Fournerat failed to state a constitutional or § 1983 claim

concerning his Oklahoma disbarment and because he had no constitutional right

to require the state bar to process his bar complaints. Lastly, concerning

Mr. Uphoff, the Wisconsin Law Review, Ms. Burchill Murphy, and

Ms. Velazquez-Aguilu, the court dismissed because Mr. Fournerat failed to

respond to their motions to dismiss. Mr. Fournerat appealed. 2

                                         II.

      As an initial matter, we consider Mr. Fournerat’s motion seeking

disqualification of all Tenth Circuit judges. We conclude that he has not met his

“heavy burden” of showing judicial bias by any Tenth Circuit judge, much less

the entire court. Topeka Hous. Auth. v. Johnson, 404 F.3d 1245, 1248 (10th Cir.

2005). Mr. Fournerat asserts that this court showed bias by publicly accusing and

disciplining him without notice and an opportunity for a hearing. His assertions

of bias are based primarily on a portion of the factual and procedural background

section of United States v. Hunt, 456 F.3d 1255, 1258 (10th Cir. 2006), which

2
       The University of Wisconsin Board of Regents, Ms. Chesley, Mr. Uphoff,
Ms. Burchill Murphy, and Ms. Velazquez-Aguilu argue that because
Mr. Fournerat failed to name them in his notice of appeal this court does not have
jurisdiction over them. Federal Rule of Appellate Procedure 3(c) does not require
that appellees be named. See Mock v. T.G. & Y. Stores Co., 971 F.2d 522, 531
n.9 (10th Cir. 1992) (recognizing that Rule 3(c) requires only the naming of
appellants). Thus, we do not dismiss the appeal as to these five for lack of
appellate jurisdiction.


                                         -4-
recites that the district court had found that Mr. Fournerat had an actual conflict

of interest during Mr. Hunt’s criminal trial, that the conflict adversely affected

Mr. Hunt, and that a new trial was warranted. This mere background recitation,

however, fails to demonstrate any partiality requiring the entire court’s recusal.

Cf. Liteky v. United States, 510 U.S. 540, 555 (1994) (noting that judicial rulings

almost never are sufficient to show bias). 3 Accordingly, we deny Mr. Fournerat’s

motion seeking disqualification of all Tenth Circuit judges.

                                         III.

      Having concluded that there is no need for recusal, we now proceed to the

merits of this case and review the district court’s orders granting the defendants’

motions to dismiss. The district court dismissed some claims under Rule 12(b)(1)

for lack of subject matter jurisdiction and other claims under Rule 12(b)(6) for

failure to state a claim for which relief may be granted. We review dismissals

under both Rule 12(b)(1) and 12(b)(6) de novo. See Smith v. United States,

561 F.3d 1090, 1097-98 (10th Cir. 2009). Also, under both rules, all well-pleaded

allegations are accepted as true and viewed in the light most favorable to

Mr. Fournerat. Id. “To survive a motion to dismiss [under Rule 12(b)(6)], a

3
       We note that on December 8, 2010, Mr. Fournerat sued two current and two
former Tenth Circuit judges asserting that the background recitation in the Hunt
decision amounted to a disciplinary proceeding and that the judges did not afford
him due process. The district court determined that the lawsuit was legally
frivolous because the judges were entitled to absolute judicial immunity.
Fournerat v. Henry, No. CIV-10-1325-M (W.D. Okla. Feb. 3, 2011) (unpublished
order). An appeal, No. 11-6085, is currently pending.

                                          -5-
complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949

(2009) (quotation omitted). Because Mr. Fournerat is proceeding pro se, we

liberally construe his filings. See Ledbetter v. City of Topeka, 318 F.3d 1183,

1187 (10th Cir. 2003).

A. Dismissal of Mr. Uphoff, the Wisconsin Law Review, Ms. Burchill
Murphy, and Ms. Velazquez-Aguilu

      The district court granted these defendants’ motions to dismiss and deemed

them to be confessed because Mr. Fournerat failed to respond to the motions. See

W.D. Okla. Local R. 7.1(g). Under Tenth Circuit precedent, however, “a district

court may not grant a motion to dismiss for failure to state a claim merely

because a party failed to file a response.” Issa v. Comp USA, 354 F.3d 1174,

1177 (10th Cir. 2003) (quotation marks and brackets omitted). If the plaintiff

does not file a response, “the district court must still examine the allegations in

the plaintiff’s complaint and determine whether the plaintiff has stated a claim

upon which relief can be granted.” Id. at 1178. The district court in this case,

however, did not do so. But “because the legal sufficiency of a complaint is a

question of law, we may affirm the district court’s dismissal order if we

independently determine that [Mr. Fournerat] failed to state a claim.” Id.

(quotation marks, citation, and brackets omitted).




                                          -6-
      1. Mr. Uphoff. Because Mr. Fournerat has not and cannot identify any

constitutional right violated by Mr. Uphoff in authoring the Law Review article,

he fails to state a claim under § 1983. See Paul v. Davis, 424 U.S. 693, 712

(1976) (holding that interest in reputation is not a liberty or property interest

protected by Fourteenth Amendment). Likewise, the conspiracy claim against

Mr. Uphoff fails to state a claim under either § 1983 or § 1985. Mr. Fournerat

has failed to assert the racial or class-based discriminatory animus required for a

§ 1985 conspiracy. See Brooks v. Gaenzle, 614 F.3d 1213, 1227 (10th Cir. 2010),

cert. denied, 131 S. Ct. 1045 (2011). And his conclusory allegations of a

conspiracy are insufficient to state a § 1983 claim. Id. at 1228. Thus,

Mr. Fournerat has failed to state a claim upon which relief may be granted against

Mr. Uphoff.

      2. Wisconsin Law Review. The Wisconsin Law Review asserts that it is

entitled to Eleventh Amendment immunity. For immunity, it “must qualify as . . .

an ‘arm’ of [the] state.” Ruiz v. McDonnell, 299 F.3d 1173, 1180 (10th Cir.

2002). Because Wisconsin state universities are arms of the state, see Bd. of

Regents of Univ. of Wis. Sys. v. Mussallem, 289 N.W.2d 801, 807 (Wis. 1980), it

follows that the Law Review is also an arm of the state, see Ronwin v. Shapiro,

657 F.2d 1071, 1074 (9th Cir. 1981) (indicating in dicta that Arizona Law Review

likely would be protected by Eleventh Amendment immunity). Accordingly, we




                                          -7-
conclude that the district court lacked subject matter jurisdiction over the claims

against the Law Review.

      3. Ms. Burchill Murphy and Ms. Velazquez-Aquila. Mr. Fournerat

asserted that these two defendants were responsible for checking the truth and

accuracy of the Law Review article and that they were involved in a conspiracy

against him. The first assertion, on its face, is legally insufficient to state a claim

for the violation of a constitutional right. And for the same reasons set forth with

respect to Mr. Uphoff, Mr. Fournerat cannot state a claim for a conspiracy under

§ 1983 or § 1985 against these two defendants. Accordingly, we conclude that

Mr. Fournerat has failed to state a claim upon which relief may be granted against

Ms. Burchill Murphy and Ms. Velazquez-Aquila.

B. Dismissal of Former Governor Doyle and the Board of Regents

      The district court concluded that it lacked jurisdiction over the Board of

Regents because the Board is entitled to Eleventh Amendment immunity. With

respect to former Governor Doyle, the court concluded that Mr. Fournerat’s

claims did not meet the requirements of the Ex parte Young 4 doctrine and former

Governor Doyle therefore also was immune from suit under the Eleventh

Amendment. After considering the appellate briefs, record on appeal, and

relevant legal authority, we conclude the district court correctly dismissed these

defendants on immunity grounds. Accordingly, we affirm for substantially the

4
      209 U.S. 123 (1908).

                                          -8-
same reasons set forth by the district court in its May 10, 2010 order granting

these defendants’ motion to dismiss. R., pt. 2 at 105-09.

C. Dismissal of Ms. Chesley

      The district court dismissed the claims asserted against Ms. Chesley on the

grounds that Mr. Fournerat failed to establish subject matter jurisdiction against

her in either her individual or official capacities, and that he failed to state a

claim upon which relief may be granted with respect to any defamation or § 1985

claims against her. Upon consideration of the appellate briefs, record on appeal,

and relevant case law, we conclude that the district court correctly granted

Ms. Chesley’s motion to dismiss. Accordingly, we affirm for substantially the

same reasons set forth in the district court’s order of May 4, 2010. Id. at 99-104.

D. Dismissal of Mr. Murdock

      The district court granted Mr. Murdock’s motion to dismiss after finding

that Mr. Fournerat’s claims that Mr. Murdock failed to process bar complaints

failed and that there was no constitutional violation associated with

Mr. Fournerat’s disbarment. Again, after consideration of the appellate briefs,

record on appeal, and relevant case law, we affirm for substantially the same

reasons set forth in the district court’s May 10, 2010 order granting

Mr. Murdock’s motion to dismiss. Id. at 110-13.

      Mr. Fournerat argues that the district court misunderstood the nature of the

claims against Mr. Murdock and did not recognize that he was alleging that

                                          -9-
(1) Mr. Murdock was responsible for the lie that Mr. Fournerat obtained money

under false pretenses and did not represent the death penalty inmate and this lie

appeared in the Law Review article; and (2) Mr. Murdock violated his right to a

presumption of innocence and proof beyond a reasonable doubt when

Mr. Murdock told a Tennessee authority that Mr. Fournerat took money under

false pretenses. These arguments are conclusory and unsupported. As such,

Mr. Fournerat fails to state a claim against Mr. Murdock.

      The judgment of the district court is AFFIRMED. 5 Mr. Fournerat’s motion

to disqualify all Tenth Circuit Court of Appeals judges is DENIED. Also, his

motion for an order compelling the Oklahoma Bar Association, which is not an

appellee, to produce a waiver of the death row inmate’s attorney-client privilege

is DENIED.


                                                    Entered for the Court



                                                    Deanell Reece Tacha
                                                    Circuit Judge




5
      Any arguments we have not specifically addressed also lack legal merit.


                                        -10-